


Exhibit 10.35.2






AMENDMENT NUMBER ONE TO
THE COCA-COLA EXPORT CORPORATION
INTERNATIONAL THRIFT PLAN
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2011






WHEREAS, Section 6.1 of The Coca-Cola Export Corporation International Thrift
Plan, as amended and restated effective January 1, 2011 (the “Plan”) provides
that the Global Benefits Committee (the “Committee”) has the authority to amend
the Plan; and


WHEREAS, the Committee desires to amend the Plan to freeze participation and to
make certain changes related to employer contributions to Members' Accounts;


NOW, THEREFORE, the Committee hereby amends the Plan as follows effective as of
the dates specified herein.


1.


The following definition of “Annual Interest Rate” shall be added as follows:


“Annual Interest Rate shall mean the six-month U.S. Treasury bill yield in
effect on September 30 of the Plan Year immediately prior to the applicable Plan
Year, plus 150 basis points.”


2.


The definition of “Crediting Date” shall be amended as follows:


“Crediting Date shall mean the last business day of each month during the Plan
Year, or such other date selected by the Committee for allocating interest to
Members' Accounts.”


3.


The following definition of “Interest Credits” shall be added as follows:


”Interest Credits shall mean the interest credit added to the Member's Account
as described in Section 3.5.”


4.


The following definition of “Prior Plan” shall be added as follows:


”Prior Plan shall mean the Plan as amended and restated effective January 1,
2011 without any subsequent amendments.”


5.


The following Section 3.5 shall be added as follows:

1

--------------------------------------------------------------------------------






“3.5
A Member's Account will be credited with an Interest Credit at the end of each
month in a Plan Year. The Interest Credit shall equal the product of the Annual
Interest Rate for the Plan Year (expressed as a monthly prorated rate) and the
balance of the Member's Account as of the first day of each month of such Plan
Year. For example, the Annual Interest Rate for the Plan Year beginning January
1, 2012 and ending December 31, 2012, prorated monthly, will be multiplied by
the Member's Account as of January 1, 2012. The Interest Credit in this example
would be credited to the Member's Account as of January 31, 2012.

No additional Interest Credits shall be added to the Member's Account on or
after the Member's Separation from Service.”


6.


Section 5.3, “Valuation of Account” shall be amended as follows:


“5.3
Valuation of Account. The value of a Member's Account shall be calculated as
follows: i) the cash value of the Member's Account as of December 31, 2011
(calculated in accordance with the definition of Valuation of Account in the
Prior Plan); plus ii) interest accrued since January 1, 2012.”



7.
Effective immediately prior to midnight on December 31, 2010, the Plan is
amended by adding the following new Article IX (“Plan Freeze”) to the Plan
Document:


“ARTICLE IX
PLAN FREEZE


9.1
Freeze of Plan. Notwithstanding any other provision of the Plan, the Plan shall
be frozen, effective immediately prior to midnight on December 31, 2011 (the
“Freeze Date”). This Article IX shall supersede any and all contrary provisions
of the Plan.



9.2
Cessation of All Contributions. After the Freeze Date, and with the exception of
Interest Credits described in Section 3.5, no contributions of any kind shall be
made to the Plan, other than contributions attributable to Compensation paid on
or prior to the Freeze Date. This includes (where applicable and without
limitation) hypothetical contributions, hypothetical dividends, hypothetical
shares and any other contribution.



Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this Amendment One.






GLOBAL BENEFITS COMMITTEE




By: /s/ Sue Fleming_________________


Date: 9/29/11_____________________



2